Citation Nr: 0528865	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied claims of entitlement to service 
connection for PTSD, chronic bronchitis, hypertension, and 
erectile dysfunction, and which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a low back injury.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back injury.

2.  The evidence received since the RO's June 1990 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a low back injury.

3.  In an unappealed decision, dated in June 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

4.  The evidence received since the RO's June 1990 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

5.  The veteran does not have PTSD that is related to his 
service.

6.  The veteran does not have chronic bronchitis that is 
related to his service.

7.  The veteran's hypertension was not present during 
service, was not manifested within one year of separation 
from service, and it is not otherwise related to his service.

8.  The veteran does not have erectile dysfunction that is 
related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1990 final decision denying the veteran's claim for 
service connection for a low back injury; the claim for 
residuals of a low back injury is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  New and material evidence has been received since the 
RO's final June 1990 decision denying the veteran's claim for 
service connection for PTSD; the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2005).

4.  Chronic bronchitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may hypertension be 
presumed to have been incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

6.  Erectile dysfunction was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim of 
entitlement to service connection for residuals of a low back 
injury, and PTSD.

In June 1990, the RO denied the veteran's claims of 
entitlement to service connection for a low back injury and 
PTSD.  There was no appeal, and this decision became final.  
See 38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

In October 2002, the veteran filed to reopen his claims.  In 
March 2003, the RO denied the claims.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The Board notes that it appears that in March 2003 the RO 
denied the claim for PTSD on the merits.  Regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

A.  Residuals of a Low Back Injury

The most recent and final denial of this claim was the RO's 
decision dated in June 1990.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 1990 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The evidence of record at the time of the RO's June 1990 
decision included the veteran's service medical records, 
which showed that he was not treated for low back symptoms or 
diagnosed with a low back disorder.  The veteran's separation 
examination report, dated in September 1968, showed that his 
spine was clinically evaluated as normal.  An accompanying 
"report of medical history" appeared to show that the 
veteran indicated that he had recurrent back pain, and noted 
"back trouble - mild."  

As for the post-service evidence, it consisted of VA 
outpatient treatment and examination reports, dated between 
1969 and 1990, and non-VA treatment reports, dated between 
1974 and 1989.  This evidence included reports from David K. 
Selby, M.D., dated between 1974 and 1975, which showed that 
the veteran sought treatment for complaints that included low 
back pain, and that he reported that he had been injured at 
his employment in February 1974 after he fell off of the 
steps of a train and landed on his back and shoulder.  X-rays 
of the low back did not demonstrate any evidence of old 
fracture or dislocation, and there was no evidence of 
congenital abnormalities.  The relevant diagnosis was history 
of low back strain.  A VA hospital report, dated in February 
1977, showed that the veteran primarily received treatment 
for psychiatric symptoms, and that he reported that he had 
been in a motor vehicle accident (MVA) two weeks before.  The 
report contains diagnoses that included "obliquus muscle 
strain."  A report from the Accent on Health Chiropractic 
Clinic (AHCC), dated in December 1989, showed that the 
veteran sought treatment for complaints that included low 
back pain, and that he reported that he had been in an MVA 
earlier that month.  The veteran stated that he had been 
excellent health prior to the accident, except for a right 
shoulder injury.  X-rays revealed post-traumatic 
hyperlordosis of the lumbar spine, decreased IVF L5-S1, 
multiple rotary subluxations, and evidence of soft tissue 
damage.  The report also noted traumatic lumbar neuralgia and 
disc syndrome associated with lumbar hypolordosis.  

At the time of the RO's June 1990 denial of the claim, there 
was no competent opinion of record showing that the veteran 
currently had a low back disorder that was related to his 
service.  There was evidence of three post-service injuries 
to the low back (i.e., that the veteran was involved in an 
injury at his employment, and two MVAs), and that he had a 
low back disorder as a result of one of the MVAs.  

Evidence received since the RO's June 1990 decision includes 
VA outpatient treatment, hospital, and examination reports, 
dated between 1990 and 2003, and AHCC reports dated between 
1989 and 1990.  The AHCC reports show that the veteran 
received ongoing treatment for low back pain and stiffness, 
and note that he had acute traumatic lumbar disc syndrome 
associated with left leg radiculopathy complicated by grade 
III strain, rule out HNP (herniated nucleus pulposus).  The 
AHCC reports include a doctor's "initial report" which 
details the circumstances of the previously mentioned October 
1989 MVA.  

At a hearing, held in March 2004, the veteran testified that 
he injured his back during service while he was in the mess 
hall moving tables in about 1967, and that he had been 
treated and stopped working (i.e., he was profiled) as a 
result.  He stated that he was still profiled at the time of 
his separation from service.   

The aforementioned medical evidence was not of record at the 
time of the RO's June 1990 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material evidence.  
As an initial matter, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, the most recent evidence of a low back 
injury is in the AHCC reports, and is therefore dated over 14 
years ago.  In addition, even assuming arguendo that a low 
back condition is currently shown, the veteran is not shown 
to have been treated for low back symptoms during service, 
nor was he diagnosed with a low back disorder during service.  
The submitted evidence shows that he received treatment for 
low back symptoms subsequent to, and in association with, an 
October 1989 MVA.  The Board further notes that the 1989 AHCC 
reports contain evidence of a back disorder, that they are 
dated approximately 23 years after separation from service, 
and that this lengthy period of time without treatment is 
evidence that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, none of the submitted evidence contains 
competent evidence to show that the veteran has a low back 
disorder related to any in-service disease or injury.  
Accordingly, the Board finds that the materials submitted to 
reopen the claim individually or in combination with 
previously assembled evidence do not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156.  The claim is therefore not reopened.  

The only other pertinent evidence received since the RO's 
June 1990 denial of the claim consists of oral and written 
testimony from the veteran.  A review of these statements 
shows that it is essentially argued that the veteran began 
having low back symptoms during service.  However, his 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156; Hodge.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen the claims for service connection 
for residuals of a low back injury.  As such, the RO's June 
1990 denial of the claim remains final.  38 U.S.C.A. 
§ 7105(c).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


B.  PTSD

The most recent and final denial of this claim was the RO's 
decision dated in June 1990.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 1990 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  Hodge.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  As used herein, the term "acquired psychiatric 
disorder" is intended to exclude personality disorders.  

The evidence of record at the time of the RO's June 1990 
decision included the veteran's service medical records, 
which showed that the veteran was not treated for psychiatric 
symptoms or diagnosed with a psychiatric disorder.  The 
veteran's separation examination report, dated in September 
1968, showed that his psychiatric condition was clinically 
evaluated as normal.  

As for the post-service evidence, it consisted of VA and 
private treatment reports, dated between 1969 and 1990.  This 
evidence included a psychological evaluation by Alan N. 
Griffin, Ph.D., dated in January 1975, which noted, 
"Diagnostic Impression is inadequate personality."  A VA 
hospital report, dated in February 1977, showed treatment for 
psychiatric symptoms said to have started two to three weeks 
before, and contained diagnoses that included schizophrenia, 
paranoid type, and personality disorder, type unspecified.  A 
March 1977 VA progress note indicated that the veteran had 
been prescribed Valium.  A VA hospital report, dated in 
January 1986, showed treatment for one day, with an Axis I 
diagnosis of adjustment disorder.  A VA hospital report, 
covering treatment between March and April of 1990, showed 
treatment for complaints of flashbacks and nightmares for six 
weeks prior to admission, following an MVA two to three 
months before, in which he was injured, and his friend was 
killed.  The report contained Axis I diagnoses of acute PTSD, 
major depression with psychotic features, presenile onset 
dementia not otherwise specified, and antisocial personality 
disorder.  A VA psychological report, dated in May 1990, 
contained diagnoses of major depression, a second recurrence 
possibly with psychotic features, and mixed personality 
disorder, chronic.  At that time, the veteran reported no 
foreign or overseas duty and no combat during service.

At the time of the RO's June 1990 denial of the claim, there 
was no evidence of treatment for psychiatric symptoms during 
service, and no competent opinion of record showing that the 
veteran currently had PTSD that was related to his service.  
There was evidence of a personality disorder diagnosed in 
1975, and "acute PTSD" following an MVA in 1989 in which 
his friend was killed, with concurrent diagnoses of several 
acquired psychiatric disorders other than PTSD.   

Evidence received since the RO's June 1990 decision includes 
VA outpatient treatment, hospital, and examination reports, 
dated between 1990 and 2003, and private treatment reports, 
dated between 1989 and 2000.  This evidence includes AHCC 
reports, dated between 1989 and 1990, which show treatment 
for low back pain following an October 1989 MVA, and contain 
a notation of "rule out PTSD."  VA reports, dated between 
1990 and January 2002, show that the veteran was hospitalized 
at least seven times, and that his diagnoses included 
schizophrenia, depression, presenile dementia, cognitive 
disorder, cocaine dependence, and polysubstance dependence.  
Finally, VA domiciliary reports, covering treatment between 
February 2002 and February 2003, show that the veteran 
received a handful of PTSD diagnoses beginning in October 
2002.  Other diagnoses included schizophrenia, depression, 
and polysubstance abuse.  In January 2003, the veteran 
reported that during service in 1967-1968, his unit was 
assigned to riot control during racial riots in Chicago.  He 
said that there were snipers on buildings shooting at the 
troops.  He also described the incident when his friend was 
hit by a car and killed.  

The aforementioned medical evidence was not of record at the 
time of the RO's June 1990 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material evidence.  The 
evidence submitted since the RO's June 1990 decision includes 
records of VA treatment for psychiatric symptoms that cover 
the period from 1990 to 2002, to include a period of 
residence in a VA domiciliary which ran from February 2002 
and February 2003.  During this time, the veteran received a 
handful of PTSD diagnoses which appear to have been based on 
his assertions of participation in suppressing riots in 
Chicago in 1968.  The Board therefore finds that the 
materials submitted to reopen the claim individually or in 
combination with previously assembled evidence, raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  The claim is therefore reopened.



II.  Service Connection 

The veteran asserts that service connection is warranted for 
PTSD, chronic bronchitis, hypertension, and erectile 
dysfunction.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  In addition, certain chronic diseases, including 
hypertension, may be presumed to have incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A.  PTSD

The Board's discussion of the evidence in Part I.B. is 
incorporated herein. 

As an initial matter, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin.  In this case, as previously noted, at 
the time of the RO's June 1990 decision, there was evidence 
of acute PTSD following an MVA in 1989 in which his friend 
was killed, with concurrent diagnoses of several acquired 
psychiatric disorders other than PTSD.  The evidence 
submitted since the RO's June 1990 decision includes records 
of VA treatment for psychiatric symptoms that cover the 
period from 1990 to 2002, to include seven periods of 
hospitalization, during which time the veteran was repeatedly 
diagnosed with schizophrenia.  He also received diagnoses for 
a number of other acquired psychiatric disorders other than 
PTSD.  During this 12-year period there was not one diagnosis 
of PTSD.  During a period of residence in a VA domiciliary 
which ran from February 2002 and February 2003, the veteran 
received a handful of PTSD diagnoses.  However, these PTSD 
diagnoses are interspersed with more numerous diagnoses of 
schizophrenia, polysubstance dependence, and cognitive 
dysfunction.  These PTSD diagnoses appear to be "by 
history" only; none of them are shown to have been based on 
a review of the veteran's C-file, or any other detailed and 
reliable history.  In summary, the veteran has consistently 
been diagnosed with schizophrenia since 1977, and the vast 
majority of the new medical evidence shows that the veteran 
does not have PTSD.  The Board therefore finds that the 
preponderance of the evidence shows that he does not have 
PTSD.  

The Board further points out that, even assuming arguendo 
that PTSD were shown, the evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

In this case, the veteran does not assert that he 
participated in combat, and the veteran is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12- 99 at 
para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1, Part VI, para. 11.38(b)(1).  There 
is no other evidence sufficient to show participation in 
combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that although the claims files 
contain a few diagnoses of PTSD, the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

Rather, the veteran asserts that during service in 1968, his 
unit was assigned to riot control during riots in Chicago.  
He said that there were snipers on buildings shooting at the 
troops.  In a statement received in May 2002, he claimed that 
in 1967 he had an otherwise unidentified friend who was shot 
by a sniper during a race riot in Chicago.  He has submitted 
several articles, apparently printed from the internet, which 
indicate the following: there was rioting in Chicago in April 
1968 following the assassination of Martin Luther King, this 
rioting resulted in nine deaths, "some 5,000 GIs from Fort 
Hood were sent to Chicago"; there was rioting in August 1968 
during the Democratic National Convention, the forces used to 
control the rioting included 7,500 Army troops from 
unidentified units; "Fort Hood was preparing to send troops 
from the 1st Armored Division"; on August 21, 1968, the Army 
ordered the ASA (Army Security Agency) to send monitoring 
teams to Chicago from Fort Hood, Texas" and "no Army troops 
were actually called out during the demonstrations."  He has 
also submitted a printout from an internet search which is 
primarily a list of books and films about the Chicago riots.  

The evidence includes the veteran's discharge (DD Form 214) 
which indicates that his military occupation specialty (MOS) 
was "cook," and that he had no foreign or sea service.  The 
veteran's personnel file (DA Form 20), indicates that after 
basic training, he served his entire enlistment with the 1st 
Armored Division in Fort Hood, Texas, and that his principal 
duty was "cook" from March 1, 1968 to October 5, 1968.  
During this time, he served with HHC (headquarters and 
headquarters company), 4th Battalion, 64th Infantry.  The DA 
20 does contain any mention of service in Chicago.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  Although 
one of the articles submitted by the veteran stated that 
"some 5,000 GIs from Fort Hood were sent to Chicago" the 
unit(s) were not identified, and there is no evidence to show 
that the veteran, whose MOS  at the relevant time was 
"cook," ever served in Chicago.  Nor is there any evidence 
to show that any member of the 64th Infantry ever served on 
riot duty in Chicago in 1968, that any member of his unit was 
ever shot by a sniper in Chicago in 1968, or that he ever 
served with the ASA.  The Board has therefore determined that 
the evidence does not warrant the conclusion that any of the 
claimed stressors have been verified.

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have PTSD, and 
there is no verified stressor.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

B.  Chronic Bronchitis

The veteran asserts that service connection is warranted for 
chronic bronchitis.  At his hearing, held in March 2004, he 
testified that he was treated for bronchitis during service, 
to include being put on oxygen.  He further asserted that his 
COPD "evolved" from his bronchitis.  

The veteran's service medical records do not show treatment 
for respiratory symptoms or that he was ever diagnosed with 
bronchitis.  The veteran's separation examination report, 
dated in September 1968, shows that his lungs were clinically 
evaluated as normal.  An accompanying "report of medical 
history" shows that he denied having a history of chronic 
cough, and notes that the veteran indicated that he had 
shortness of breath with exercise.

As for the post-service medical evidence, it includes VA and 
non-VA treatment reports, dated between 1969 and 2003.  A VA 
progress note, dated in March 1978, shows that the veteran 
sought treatment for complaints of hoarseness of three weeks' 
duration, as well as a cough and nasal discharge.  It was 
noted that he was a smoker.  The impression was traumatic and 
inflammatory laryngitis, rule out sinus infection.  In 
February 1986, he sought treatment for "lung pain."  There 
was no diagnosis.  VA hospital reports, covering treatment 
between July 2000 and January 2001, contain diagnoses that 
include chronic bronchitis, and note polysubstance abuse, and 
use of crack cocaine.  A VA hospital report, covering 
treatment between January and February of 2002, contains an 
assessment of "bronchitis from smoking."  An April 2002 VA 
progress note indicates that the veteran was on medication to 
stop smoking.  A September 2002 VA progress note contains 
assessments of chronic obstructive pulmonary disease (COPD) 
and bronchitis, and indicates that the veteran was advised to 
quit smoking.  VA reports dated in November 2002 show 
complaints of shortness of breath, cough, and hemoptysis, and 
indicate that the veteran had a history of smoking from 1 to 
11/2 packs of cigarettes per day for 45 years.  These reports 
note COPD, chronic bronchitis, nicotine dependence, and "H 
influenza pneumonia" (described as "community acquired").  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for respiratory 
symptoms, and his lungs were clinically evaluated as normal 
upon separation from service.  The first post-service medical 
evidence of bronchitis is found, at the earliest, in July 
2000, and therefore comes about 35 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, there is no competent evidence linking 
bronchitis to service.  See 38 C.F.R. § 3.303.  In this 
regard, the VA progress notes indicate that the veteran has a 
long history of smoking, and that his bronchitis is due to 
his smoking.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to service connection 
for chronic bronchitis must be denied.

C.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension.  At his hearing, held in March 2004, he 
testified that he may have been treated for hypertension 
during service, but that he was not sure. 

The veteran's service medical records do not show treatment 
for, or a diagnosis of, hypertension.  The veteran's 
separation examination report, dated in September 1968, shows 
that his heart, and vascular system, were clinically 
evaluated as normal.  An accompanying "report of medical 
history" shows that he denied having a history of  high or 
low blood pressure.

As for the post-service medical evidence, it consists VA and 
non-VA treatment reports, dated between 1969 and 2003.  A VA 
hospital report, dated in December 1997, contains diagnoses 
that included hypertension.  VA reports show that he 
regularly received diagnoses of hypertension thereafter.  
These reports also show that the veteran's history is 
significant for diabetes mellitus, and a long history of 
smoking.  See e.g., November 2001 VA report.

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for 
hypertension, and his heart, and vascular system, clinically 
evaluated as normal upon separation from service.  The first 
post-service medical evidence of a skin disorder is found in 
the December 1997 VA hospital report, and therefore comes 
about 32 years after separation from service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  In addition, there is no competent 
evidence linking hypertension to service.  See 38 C.F.R. 
§ 3.303.  Finally, there is no competent evidence which shows 
that the veteran had hypertension that was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for hypertension must be 
denied.

D.  Erectile Dysfunction

The veteran asserts that service connection is warranted for 
erectile dysfunction.  At his hearing, held in March 2004, he 
testified that he developed a urinary condition during 
service, that he is impotent, and that he believes that his 
impotence is related to the urinary symptoms he had during 
service.  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, erectile dysfunction.  In October 
1966, he was treated for gonococcal urethritis.  The 
veteran's separation examination report, dated in September 
1968, shows that his genitourinary system was clinically 
evaluated as normal.  An accompanying "report of medical 
history" shows that he acknowledged having a history of 
venereal disease, and notes "gonorrhea in 1967, corrected by 
Army."  

As for the post-service medical evidence, it consists VA and 
non-VA treatment reports, dated between 1969 and 2003.  VA 
hospital reports, covering treatment beginning in July 2000, 
contain diagnoses that include erectile dysfunction.  
Subsequently dated VA reports show that the veteran 
perdiodically received diagnoses of erectile dysfunction, and 
that he was given Viagra.  The Board notes that these reports 
do not show that the veteran has been diagnosed with a 
urinary tract disorder, and that they are significant for a 
medical history that includes diabetes, hypertension, COPD, 
and polysubstance abuse.  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that he was treated for 
gonococcal urethritis in October 1966, but do not show 
treatment for urinary symptoms or erectile dysfunction.  His 
genitourinary system was clinically evaluated as normal upon 
separation from service.  The first post-service medical 
evidence of erectile dysfunction is found in VA reports 
covering treatment beginning in July 2000, and therefore come 
about 35 years after separation from service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  In addition, there is no competent 
evidence linking erectile dysfunction to service (or to 
urinary symptoms during service).  See 38 C.F.R. § 3.303.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
erectile dysfunction must be denied.

E.  Conclusion

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that, although lay persons 
are competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims for service connection must 
be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in May 
2002, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the June 2003 SOC.  In July 2005, the 
veteran stated that he had no further evidence to submit, and 
indicated that he desired to have his claims adjudicated. 

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although the veteran 
has not been afforded VA examinations, and etiological 
opinions have not been obtained, the Board finds that the 
evidence, discussed infra, warrants the conclusion that a 
remand for examinations and etiological opinions is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, with 
regard to the claims for residuals of a low back injury, a 
remand is not required as these are "new and material" 
claims and the Board has determined that new and material 
evidence has not been presented.  See 38 U.S.C.A. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(iii).  With regard to the other 
claims, he is not shown to have received treatment for, or a 
diagnosis of, the claimed conditions during service, the 
claimed conditions are not shown, or are first shown many 
years after service, and the claims file does not currently 
contain objective evidence showing that the claimed 
conditions are related to his service.  With regard to the 
claim for PTSD, the Board further notes that there are no 
verified stressors.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Having not submitted new and material evidence, the claim of 
entitlement to service connection for residuals of a low back 
injury is not reopened; the appeal is denied.  

Service connection for PTSD is denied. 

Service connection for chronic bronchitis is denied.  

Service connection for hypertension is denied.  

Service connection for erectile dysfunction is denied.  

	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


